COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-459-CR
 
RAYMOND DOMONIC COZZI, JR.                                            APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
371ST DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        On November 4, 2003, Raymond Domonic Cozzi, Jr. filed a notice of 
appeal attempting to appeal from a January 21, 2003 judgment placing him on 
deferred adjudication.  On November 20, 2003, we sent appellant a letter 
explaining our concerns that (1) because his notice of appeal was untimely we 
lacked jurisdiction over his appeal and (2) the trial court’s certification of appeal 
indicated that the appeal “is in a plea-bargain case, and [appellant] has NO right 
of appeal.”  The letter also informed appellant that the appeal would be 
dismissed for want of jurisdiction unless he or any party desiring to continue the 
appeal filed on or before December 1, 2003 a response showing grounds for 
continuing the appeal.  See Tex. R. App. P. 44.3.  We received no response.
        Appellate jurisdiction is invoked by giving timely and proper notice of 
appeal.  White v. State, 61 S.W.3d 424, 428 (Tex. Crim. App. 2001).  
Appellant’s notice of appeal was not timely filed.  See Tex. R. App. P. 10.5(b), 
26.2(a), 26.3.  Thus, we do not have jurisdiction over this appeal.  See Slaton 
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  We dismiss the 
appeal for want of jurisdiction.  See id.; Olivo v. State, 918 S.W.2d 519, 523, 
525 (Tex. Crim. App. 1996).
 
                                                                  PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 18, 2003